Appeal from a judgment of the Orleans County Court (James B Punch, J.), rendered December 22, 2003. The judgment convicted defendant, upon her plea of guilty, of offering a false instrument for filing in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*862Memorandum: Defendant appeals from a judgment convicting her upon a plea of guilty of offering a false instrument for filing in the second degree (Penal Law § 175.30). By failing to move to withdraw the guilty plea or vacate the judgment of conviction, defendant failed to preserve for our review her contention that she was under duress during the plea allocution (see People v Hughes, 3 AD3d 736 [2004]). Further, the record of the plea proceeding establishes that, when defendant raised a possible intoxication defense, County Court fulfilled its duty to conduct further inquiry to ensure that the plea was entered knowingly, voluntarily and intelligently (see People v Hunter, 281 AD2d 964 [2001], lv denied 96 NY2d 902 [2001]; see also People v Howard, 234 AD2d 1000, 1001 [1996], lv denied 89 NY2d 1036 [1997]). Present — Green, J.P, Scudder, Martoche, Smith and Lawton, JJ.